

SEPARATION AND CONSULTING AGREEMENT


This SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into as of
the last date on the signature page(s) attached hereto, by and between Andrew
Puhala (the “Employee”) and Era Helicopters, LLC, a Delaware limited liability
company (the “Company”).


WHEREAS, the Employee has served as the Company’s Senior Vice President, Chief
Financial Officer since September 14, 2015;


WHEREAS, the Company and the Employee are not parties to an employment agreement
or other contractual understanding regarding the employment of the Employee, and
the employment of the Employee is an “employee at will” and may be terminated at
any time by either party for any reason;
    
WHEREAS, the parties have determined by mutual agreement that the employment of
Employee shall be terminated, and that the Employee shall continue in a
consulting capacity with the Company, on the terms set forth in this Agreement;
and


WHEREAS, the parties agree to resolve any and all issues or disputes that may
presently exist, or that may later arise out of the circumstances surrounding
the Employee's employment with or termination from the Company.


NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Employee and the Company agree
as follows:


1. Termination of Employment


The Employee's employment with the Company and its affiliates shall cease
effective as of June 16, 2017 (the “Termination Date”).  Effective as of the
Termination Date, the Employee hereby resigns from all his positions with the
Company and its current and former parents, subsidiaries and affiliates (each
entity individually, and collectively, the “Company Group”).  From and after the
Termination Date, the Employee shall not hold any office or title with the
Company Group, except as a consultant pursuant to Section 3 hereof. The Employee
further agrees that, following the Termination Date, he will have no authority
to act on the Company’s behalf and that he will not hold himself out to any
third party as an agent or employee of the Company, other than as specifically
mutually agreed between the Company and the Employee during his term as a
consultant to the Company hereunder.


2. Payments and Benefits
    
(a)
Accrued Salary and Vacation. The Company shall pay to the Employee (i) earned
but unpaid salary through the Termination Date; and (ii) pay in respect of the
previously accrued but unused vacation days as of the Termination Date, in each
case, less applicable withholdings and deductions as provided herein, in
accordance with the Company’s past practice.



(b)
Continued Health Benefits. The Employee and his eligible dependents shall be
entitled to continue to participate in the Company's health and dental insurance
plans (collectively, “Health Plans”) at the full applicable Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) rate for the applicable COBRA
period. The Employee shall be responsible for all payments related to COBRA
continuation coverage and for completing and submitting all applicable
enrollment documents as required by the administrator. The Employee's
participation in the Health Plans shall otherwise be subject to the terms and
conditions of the Health Plans as applicable to employees generally from time





--------------------------------------------------------------------------------




to time, including the right of the Company to amend or terminate the Health
Plans.


(c)
Incentive Bonus. Subject to the terms of this Agreement, the Company shall pay
to the Employee an amount equal to $65,000.00, less applicable withholdings and
deductions as provided herein, in accordance with the Company’s past practice,
in recognition for the Employee’s efforts during the portion of fiscal year 2017
during which the Employee was employed by the Company (the “FY2017 Pro Rated
Bonus”). The FY2017 Pro Rated Bonus will be paid on the first applicable pay
date following the termination of the Consulting Period for any reason other
than pursuant to the Company’s election to terminate the Consulting Services
upon a breach of the terms of this Agreement by the Employee.



(d)
Deferred Incentive Bonus. Subject to the terms of this Agreement, the Company
shall pay to the Employee an amount equal to $42,835 in respect of the
previously awarded but deferred annual cash incentive bonus awarded in respect
of fiscal years 2015 and 2016, together with any and all interest payable
thereon through the date of payment, calculated in in accordance with the
Company’s past practice, less applicable withholdings and deductions (the
“Deferred Bonus”). The Deferred Bonus will be paid within seven (7) days
following the Release Effective Date.



(e)
Equity Awards. The Employee has previously been granted awards of restricted
stock (the “Restricted Stock”) and stock options (“Stock Options”) with respect
to the common stock of the Company pursuant to the terms of the Era Group Inc.
2012 Share Incentive Plan. Effective upon the Termination Date, any shares of
Restricted Stock that have not previously become vested shall become vested and
non-forfeitable and any Stock Options that have not previously become vested
shall become vested and shall remain exercisable until the earlier of (A) ninety
(90) days following the end of the Consulting Period or (B) the expiration of
the original term of the applicable Stock Option, in each case, in accordance
with the treatment contemplated under terms of the applicable award agreement
upon a “termination without Cause.” Except to the extent modified hereby, the
Restricted Stock and Stock Options shall continue to be subject to the terms and
conditions as provided by the respective award agreements for each such award
and the plan pursuant to which each award is granted.



(f)
No Additional Benefits. The Employee acknowledges and agrees that, except as
provided in this Section 2, the Employee's participation as an active employee
under any benefit plan, program, policy or arrangement sponsored or maintained
by the Company Group shall cease and be terminated as of the Termination Date.
Without limiting the generality of the foregoing, the Employee's eligibility for
and active participation in any of the tax-qualified plans maintained by the
Company Group will end on the Termination Date and the Employee will earn no
additional benefits under those plans after that date. The Employee shall be
treated as a terminated employee for purposes of all such benefit plans and
programs effective as of the Termination Date, and shall receive all payments
and benefits due to him under such plans and programs in accordance with the
terms and conditions thereof.







--------------------------------------------------------------------------------




(g)
Acknowledgement. The Employee understands and agrees that absent this Agreement,
he would not otherwise be entitled to any payments and benefits as set forth in
Sections 2(c) and 3 and his right to receive the payments and benefits set forth
herein shall be an unsecured contractual obligation of the Company and he shall
have no greater rights than any other employee, consultant or general unsecured
creditor of the Company.



(h)
Tax Withholding. Notwithstanding anything contained herein to the contrary, all
payments made by the Company or its subsidiaries to the Employee pursuant to
this Section 2 shall be reduced by applicable tax withholdings and any other
deductions required by law.



3. Consulting Services


(a)
Consulting Period. The Employee shall be retained by the Company as a consultant
for the period commencing on the Release Effective Date and terminating on the
4-month anniversary of the Release Effective Date, subject to early termination
pursuant to Section 3(h) below (as applicable, the “Consulting Period”).



(b)
Scope of Consulting Services. During the Consulting Period, the Employee shall
consult with the Company Group and its executive officers on an as-needed basis
regarding the business and operations of the Company and the Company Group, as
well as the transition of duties of the Employee to other employees of the
Company (the “Consulting Services”). The Employee shall report directly to, and
shall perform the Consulting Services as directed by, the President and Chief
Executive Officer of the Company, or such other officer or director of the
Company Group as may be determined from time to time by the Company, in its sole
discretion. During the Consulting Period and thereafter, the Employee also will
cooperate with the Company and its affiliates in any pending or future
litigation or investigations or other disputes concerning third parties in which
the Employee, by virtue of his prior employment with or service to the Company
or its subsidiaries, affiliates or predecessors, has relevant knowledge or
information; provided however that Employee shall be reimbursed for his time at
an hourly rate equivalent to his current effective hourly rate and previously
approved expenses in connection with such cooperation provided following the end
of the Consulting Period. In connection with providing the Consulting Services,
the Employee shall comply in full with all applicable law, and rules and
regulations and with the Company Group's Code of Business Conduct & Ethics (as
such Code applies to consultants of the Company).



(c)
Confidential Information. In connection with the Consulting Services described
herein, the Employee will receive, and the Company hereby agrees to provide,
certain Company Information (as defined in Section 5(a)(i) below) on an
as-needed basis during the term of the Consulting Period. The Employee agrees to
be bound by the terms of Section 5(a) below, and further promises that he will
not disclose such Confidential Information to any person inside or outside the
Company without its express written consent to do so, and further agrees that he
will not use the Confidential Information for any purpose other than the
performance of the Consulting Services.







--------------------------------------------------------------------------------




(d)
Performance of Consulting Services. The Consulting Services shall be required at
such times and such places as shall not result in unreasonable inconvenience to
the Employee, recognizing the Employee's other business commitments that he may
have to accord priority over the performance of the Consulting Services. In
order to minimize interference with the Employee's other commitments, the
Consulting Services, to the extent practicable and not prejudicial to the
Company Group, may be rendered by personal consultation at his residence or
office wherever maintained, or by correspondence through mail, telephone, e-mail
or other similar mode of communication at times most convenient to him. It is
hereby understood and agreed that during the Consulting Period, the Employee
shall have the right to engage in full-time or part-time employment with other
business enterprises; provided that the Employee does not breach the restrictive
covenants set forth in Section 5 hereof. The parties hereto reasonably
anticipate that the level of bona fide services that the Employee is to perform
for the Company and its subsidiaries during the Consulting Period will not
exceed more than twenty percent (20%) of the average level of bona fide services
that the Employee performed for the Company and its subsidiaries over the
immediately preceding 36-month period (or, if less, since the date the Employee
commenced employment with the Company).



(e)
Status as Independent Contractor. The Employee acknowledges and agrees that his
status at all times during the Consulting Period shall be that of an independent
contractor, and that he may not, at any time, act as a representative for or on
behalf of the Company Group for any purpose or transaction, and may not bind or
otherwise obligate the Company Group in any manner whatsoever without obtaining
the prior written approval of an authorized representative of the Company Group
therefor. The Employee hereby waives any rights to be treated as an employee or
deemed employee of the Company Group for any purpose during the Consulting
Period, and that he shall not be entitled to the benefits of being an employee
or deemed employee of the Company Group during the Consulting Period. The
Employee hereby acknowledges and agrees that, except as provided in Section
2(c) hereof, he shall not be eligible for, shall not actively participate in,
and shall not otherwise accrue benefits under, any of the Company Group's
benefit plans during the Consulting Period.



(f)
Consulting Fees. In consideration for the Consulting Services, subject to the
terms hereof, the Company shall pay the Employee a consulting fee of $22,916.67
per month for the Consulting Period (the “Consulting Fees”).  The Consulting
Fees shall be paid to the Employee, in arrears, on or about the last business
day of each month to which such Consulting Fees relate commencing with the last
day of the month of the Release Effective Date and to the extent the Employee
performs Consulting Services for only a portion of any month, the Consulting Fee
payable to the Employee in respect of such month shall be pro-rated. The parties
hereby acknowledge and agree that the Consulting Fees shall not be deemed to be
wages, and therefore, shall not be subject to any withholdings or deductions.
The Employee will receive a Form 1099 with regard to the Consulting Fees, and
the Employee shall be solely responsible for, and shall pay, all taxes assessed
on such fees under the applicable laws of any federal, state, or local
jurisdiction.



(g)
Expenses. The Company will be responsible for any reasonable and necessary
out-of-pocket expenses incurred by the Employee during the Consulting Period
that are directly related to the provision of Consulting Services by the
Employee





--------------------------------------------------------------------------------




in accordance with the Company's standard expense reimbursement policies
applicable to independent contractors, provided that (i) the incurrence of such
expenses are approved in advance by the Company, and (ii) appropriate receipts
and vouchers for such expenses are submitted to the Company within thirty (30)
days after the expenses are incurred.


(h)
Early Termination. The Consulting Period shall continue for the term described
in Section 3(a) unless terminated earlier upon the Employee’s death or
Disability or upon the Company’s election to terminate the Consulting Services
upon a breach of the terms of this Agreement by the Employee. In the event of
any such termination, the Consulting Fees shall cease upon the date on which the
termination occurs. For purposes of this Agreement, “Disability” shall be
defined as a physical or mental impairment that prevents the Employee from
performing the Consulting Services, as determined by the Company in its sole
discretion.



4.    Release of Claims


Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to make any payment to the Employee under this Agreement until
and unless the Employee shall have executed and delivered to the Company the
Release of Claims attached hereto as Exhibit A (the “Release”) within seven (7)
days following the Termination Date. The Release becomes effective on the date
of delivery of the executed Release to the Company (the “Release Effective
Date”).


The Company hereby provides the Employee the opportunity to review and consider
this Agreement for seven (7) days from June 16, 2017, the date Employee receives
this Agreement. At the Employee’s option and sole discretion, the Employee may
waive the seven (7) day review period and execute this Agreement before the
expiration of seven (7) days. In electing to waive the seven (7) day review
period, the Employee acknowledges and admits that he was given a reasonable
period of time within which to consider this Agreement and his waiver is made
freely and voluntarily, without duress or any coercion by any other person.


5.    Restrictive Covenants


In consideration of his rights and benefits under this Agreement, the Employee
agrees as follows:


(a)
Non-disclosure. As a part of this Agreement, the Employee acknowledges that he
is being compensated, in part, in consideration for not disclosing information
about the Company Group. The Employee specifically acknowledges and agrees that:



(i)“Company Information” shall include all of the Company Group's trade secrets
(that is, any information that derives independent economic value from not being
generally known or readily ascertainable by the public, whether or not written
or stored in any medium); the identity, preferences and selling and purchasing
tendencies of actual Company Group suppliers and customers and their respective
decision-makers; the Company's marketing plans, information and/or strategies
for the development and growth of the Company Group's products, its business
and/or its customer base; the terms of the Company Group's deals and dealings
with its customers and suppliers; information regarding Company Group employees,
including but not limited to their skills, training, contacts, prospects and
abilities; the Company Group's training techniques and programs; the Company
Group's costs, prices, technical data, inventory position and data processing
and management information systems, programs, and practices; the




--------------------------------------------------------------------------------




Company Group's personnel policies and procedures and any other information
regarding human resources at the Company Group that the Employee obtained in the
course of his employment with the Company. To ensure the continued secrecy of
Company Information, the Employee agrees that he will not divulge, furnish or
make accessible to anyone, Company Information at any time (including both
during and following the Consulting Period), except with the consent of or
pursuant to the Company's instructions or pursuant to mandatory court order,
subpoena or other legal process.


(ii)Upon the Termination Date, the Employee will immediately turn over to the
Company any and all Company Information. The Employee agrees that he has no
right to retain any copies of Company Information for any reason.
Notwithstanding the foregoing provisions of this subsection (ii), during the
Employee's provision of Consulting Services, the Company Group may provide the
Employee certain Company Information, and this will not be a violation of
this subsection (ii) for so long as the Company Group permits the Employee to
retain such information and provided that the Employee immediately turns over to
the Company any and all such Company Information upon the conclusion of the
Consulting Services. Notwithstanding the language set forth hereinabove, it is
agreed that Employee will remove any Company Information from his mobile phone
and other electronic devices and media.


(b)
Non-disparagement. The Employee agrees that he shall not make nor cause to be
made any negative, adverse or derogatory comments or communications that could
constitute disparagement of any member of the Company Group or their respective
officers or directors, or that may be considered to be derogatory or detrimental
to the good name or business reputation of any of the foregoing, including but
not limited to the business affairs, financial condition or prospects of any of
the Company Group, including comments to any media outlet, industry group,
financial institution, client, customer or employee of the Company Group. The
Company agrees that it will not make, and agrees to instruct the members of its
board of directors, its executive officers and spokespersons of the Company
Group to refrain from making, any external statements (or authorizing any
statements to be reported as being attributed to the Company Group), that
disparage, defame, or denigrate the Employee. Nothing in this Section 5(b) shall
be construed to prevent the Employee from providing information in any
governmental agency or court proceeding to the extent required by law, or giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena or other legal process.



(c)
Noncompetition. The Employee acknowledges that the Employee has and will
continue to perform services of a unique nature for the Company that are
irreplaceable, that he will receive Confidential Information in connection with
his provision of these services, and the Employee's performance of such services
to a competing business will result in irreparable harm to the Company.
Accordingly, and ancillary to and in consideration for the mutual promises
between the Employee and the Company contained in this Agreement (including, but
not limited to, the Company’s promise to provide Confidential Information and
the Employee’s promise not to disclose the same), the Employee agrees that the
Employee will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any of the
following entities or their affiliates: Bristow Group Inc., PHI, Inc., CHC
Helicopter, HNZ Group, Gulf





--------------------------------------------------------------------------------




Helicopters, Omni, Paiwan Hans Helicopters Ltd., Heli-Union, Weststar, Pegaso,
NHV, SonAir, Hevilift, Heliservicio, Blueway, MHS Aviation, Travira Air,
Starlite Aviation Group, Senior Taxi Aereo, Helicol-Pas, Helistar, Heliportugal,
Silkway, Bel Air, Global Vectra Helicorp Ltd., RLC, LLC, VIH Aviation Group,
Milestone Aviation Group, Waypoint Leasing, Lease Corporation International,
LOBO Leasing, Macquarie Rotocraft Leasing, and any entity, affiliate or
principal of any entity leasing helicopter aircraft to or buying helicopter
aircraft from any of the Company's leasing clients or any of their affiliates,
subsidiaries and/or related entities, including any other person, firm,
corporation or other entity, in whatever form, which following the date hereof
is or subsequently becomes principally engaged in the business of providing
helicopter aviation services (collectively, the “Prohibited Activities”) during
the period from the date hereof until the later of (i) the last day of the
Consulting Period and (ii) the 4-month anniversary of the Termination Date (in
either case, the “Restricted Period”).  Notwithstanding the foregoing, nothing
herein shall prohibit the Employee from being (i) a passive owner of not more
than one percent (1%) of the equity securities of a publicly traded corporation
engaged in the Prohibited Activities, so long as the Employee has no active
participation in the business of such corporation; or (ii) employed by, or
providing services to, a subsidiary, division or unit of any entity that engages
in any such Prohibited Activities so long as the Employee does not provide any
services to such portion of the entity's business that engages in such
Prohibited Activities.


(d)
Nonsolicitation; Noninterference. During the period from the date hereof until
the first anniversary of the Termination Date, the Employee agrees that the
Employee shall not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, (i) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or, in the case of employees, to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company Group, or hire or retain any such employee, or
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying, hiring or soliciting any such employee, or (ii)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company Group and any of their respective vendors,
joint venturers or licensors. An employee, representative or agent shall be
deemed covered by this Section 5(d) while so employed or retained and for a
period of six (6) months thereafter.



6.    Enforcement of Restrictions


(a)
Reasonableness. The Employee hereby acknowledges that: (i) the restrictions
provided in this Agreement (including, without limitation, those contained
in Section 5 hereof) are reasonable in light of the necessity of the protection
of the business of the Company Group; (ii) his ability to work and earn a living
will not be unreasonably restrained by the application of these restrictions;
and (iii) if a court concludes that any restrictions in this Agreement are
overbroad or unenforceable for any reason, the court shall modify the relevant
provision to the least extent necessary and such provision shall be enforced as
modified.



(b)
Injunctive and Other Relief. The Employee recognizes and agrees that should he
fail to comply with the restrictions set forth in this Agreement (including,
without





--------------------------------------------------------------------------------




limitation, those contained in Section 5 hereof), which restrictions are vital
to the protection of the Company Group's business, the Company Group will suffer
irreparable injury and harm for which there is no adequate remedy at law.
Therefore, the Employee agrees that in the event of the breach or threatened
breach by him of any of the restrictive covenants in this Agreement, the Company
Group shall be entitled to preliminary and permanent injunctive relief against
him and any other relief as may be awarded by a court having jurisdiction over
the dispute. In the event of a breach by the Employee of such provisions, the
Company Group shall have the right to cease making any payments, or providing
other benefits, under this Agreement. The rights and remedies enumerated in
this Section 6 shall be independent of each other, and shall be severally
enforced, and such rights and remedies shall be in addition to, and not in lieu
of, any other rights or remedies available to the Company Group in law or in
equity.


7.    Return of Property


Except as set forth in Section 5(a)(ii) above, and concurrently with the
Termination Date, the Employee shall deliver to a designated Company
representative all records, documents, hardware, software, and all other Company
property and all copies thereof in the Employee's possession. The Employee
acknowledges and agrees that all such materials are the sole property of the
Company. Notwithstanding anything to the contrary contained herein, the Employee
will be entitled to remove, transfer and retain (i) papers and other materials
of a personal nature, including without limitation photographs, personal
correspondence, personal diaries, personal calendars and rolodexes, personal
phone books and files relating exclusively to his personal affairs, (ii)
information the Employee reasonably believes may be needed for the planning and
preparation of the Employee's personal tax returns; and (iii) copies of
compensation and benefit plans and agreements relating to the Employee's
employment with or termination from the Company.


8.    Miscellaneous


(a)
Entire Agreement. This Agreement and the Release set forth the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
supersedes any and all prior understandings and agreements between the parties
and neither party shall have any obligation toward the other except as set forth
herein. The Company confirms and acknowledges that the Company is obligated to
indemnify the Employee pursuant to that certain Officer Indemnification
Agreement between the Company and the Employee dated September 14, 2015. Without
limiting the generality of the foregoing, the Employee agrees that the execution
of this Agreement and the payments made hereunder shall constitute satisfaction
in full of the Company's obligations to the Employee under any and all plans,
programs or arrangements made by the Company under which the Employee may be
entitled to severance or similar payment and/or benefits. This Agreement may not
be superseded, amended, or modified except in writing signed by both parties.



(b)
Severability and Reformation. Each of the provisions of this Agreement
constitutes independent and separable covenants. Any portion of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration, or area of applicability or in conflict with any applicable
statute or rule will be deemed, if possible, to be modified or altered so that
it is not overly broad or in conflict or, if not possible, to be omitted from
this Agreement. The invalidity





--------------------------------------------------------------------------------




of any portion of the Agreement will not affect the validity of the remaining
sections of this Agreement.


(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.



(d)
Successors and Assigns. This Agreement and any rights herein granted are
personal to the parties hereto and will not be assigned, sublicensed,
encumbered, pledged or otherwise transferred by either party without the prior
written consent of the other party, and any attempt at violative assignment,
sublicense, encumbrance or any other transfer, whether voluntary or by operation
of law, will be void and of no force and effect, except that this Agreement may
be assigned to by the Company to any successor in interest to the business of
the Company. This Agreement shall be binding upon and shall inure to the benefit
of the Company, its successors, affiliates and any person or other entity that
succeeds to all or substantially all of the business, assets or property of the
Company. This Agreement and all of the Employee's rights hereunder shall inure
to the benefit of and be enforceable by the Employee's heirs and estate.



(e)
No Conflict; Governing Law. Each party represents that the performance of all of
the terms of this Agreement will not result in a breach of, or constitute a
conflict with, any other agreement or obligation of that party. This Agreement
is made in, governed by, and is to be construed and enforced in accordance with
the internal laws of the State of Texas, without giving effect to principles of
conflicts of law. The Employee agrees that any legal action or proceeding
brought under or in connection with this Agreement or the Employee's employment
shall be initiated and maintained in a state or federal court located in Texas.



(f)
Code Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and applicable
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Code Section 409A or any damages for failing to
comply with Code Section 409A. To the extent any taxable expense reimbursement
or in-kind benefits under this Agreement is subject to Code Section 409A, the
amount thereof eligible in any calendar year shall not affect the amount
eligible for any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the year in which
the Employee incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Notwithstanding any provisions of this Agreement
to the contrary, if the Employee is a “specified employee” (within the meaning
of Code Section 409A and determined pursuant to any policies adopted by the
Company consistent with Code Section 409A), at the time of the Employee’s
separation from service and if any portion of the payments or benefits to be
received by the Employee upon separation from service would be considered
deferred compensation under Code Section 409A and cannot be paid or provided to
the Employee without the Employee incurring taxes, interest or penalties under
Code Section 409A, amounts that would otherwise be payable pursuant to this
Agreement





--------------------------------------------------------------------------------




and benefits that would otherwise be provided pursuant to this Agreement, in
each case, during the six-month period immediately following the Employee’s
separation from service will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of the
Employee’s separation from service or (ii) the Employee’s death.


9.    Confidential Agreement


The Employee agrees that, as a condition of this Agreement, the Employee will
not disclose or in any other manner communicate the terms and provisions of this
Agreement to or with any other person except to the Employee's legal counsel,
financial or tax advisor(s), or the Employee's significant other (each,
an “Authorized Person”). The Employee also acknowledges and agrees that each
Authorized Person must be informed by the Employee of, and agree to be bound by,
the confidentiality provisions of this Agreement. In the event that the Employee
or an Authorized Person is required by law, court order, or subpoena to make any
disclosure concerning the Company Group or this Agreement, the Employee will
promptly notify the Company of the intended disclosure so as to afford the
Company sufficient opportunity to protect and/or enforce the confidentiality
provisions of this Agreement.


10.    Protected Disclosures


(a)
Nothing in this Agreement or the Release will preclude, prohibit or restrict the
Employee from (i) communicating with, any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); or (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority.



(b)
Nothing in this Agreement, the Release, or any other agreement between the
parties, prohibits or is intended in any manner to prohibit, the Employee from
(i) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (ii) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. Notwithstanding
anything in the Release, this Agreement and the Release do not limit the
Employee’s right to receive an award (including, without limitation, a monetary
reward) for information provided to the SEC. The Employee does not need the
prior authorization of anyone at the Company to make any such reports or
disclosures, and the Employee is not required to notify the Company that the
Employee has made such reports or disclosures.



11.    Notices


All notices and other communications hereunder shall be in writing. Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company's
records. Notices sent to the Company should be directed to the attention of the
Company’s General Counsel.


12.    Counterpart Agreements






--------------------------------------------------------------------------------




This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.


13.    Captions and Headings


The captions and headings are for convenience of reference only and shall not be
used to construe the terms or meaning of any provisions of this Agreement.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
 
 
 
 
ERA HELICOPTERS, LLC
 
 
 
 
 
/s/ Shefali Shah
 
 
By: Shefali Shah
 
 
Title: SVP, General Counsel
Date: June 22, 2017


 
 
 




 
 
ANDREW PUHALA
 
 
 
 
 
/s/ Andrew Puhala



Date: ____June 22, 2017_________________




--------------------------------------------------------------------------------










EXHIBIT A
RELEASE OF CLAIMS
1.    Terms of Release. This general release is entered into by and between
Andrew Puhala (the “Employee”) and Era Helicopters, LLC (the “Company”), as of
the date hereof (the “General Release”), pursuant to the terms of the Separation
and Consulting Agreement dated as of June _22 , 2017, and to which this General
Release is attached (the “Separation Agreement”), which provides the Employee
with certain significant benefits, subject to the Employee's executing this
General Release.


2.    General. In exchange for and in consideration of the incentive bonus and
other payments and benefits described in the Separation Agreement, the Employee,
on behalf of himself, his agents, representatives, administrators, receivers,
trustees, estates, spouse, heirs, devisees, assignees, transferees, legal
representatives and attorneys, past or present (as the case may be and
collectively, the “Releasors”), hereby irrevocably and unconditionally releases,
discharges, and acquits all of the Released Parties (as defined below) from any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys' fees and causes of action of every kind and nature, known
and unknown, which the Employee may have against them up to the Effective Date
of this General Release (as defined below), including but not limited to causes
of action, claims or rights arising out of, or which might be considered to
arise out of or to be connected in any way with: (i) the Employee's employment
with the Company or the termination thereof; (ii) any treatment of the Employee
by any of the Released Parties, which shall include, without limitation, any
treatment or decisions with respect to hiring, placement, promotion, work hours,
discipline, transfer, termination, compensation, performance review or training;
(iii) any damages or injury that the Employee may have suffered, including
without limitation, emotional or physical injury, or compensatory damages; (iv)
employment discrimination, which shall include, without limitation, any
individual or class claims of discrimination on the basis of age, disability,
sex, race, religion, national origin, citizenship status, marital status, sexual
preference, or any other basis whatsoever; and (v) all such other claims that
the Employee could assert against any, some, or all of the Released Parties in
any forum, accrued or unaccrued, liquidated or contingent, direct or indirect.


3.    Broad Construction. This General Release shall be construed as broadly as
possible and shall also extend to release each and all of the Released Parties,
without limitation, from any and all claims that the Employee or any of the
Releasors has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, based on acts, omissions, transactions or occurrences that
occurred up to the Effective Date against any Released Party for violation(s) of
any of the following, in each case, as amended: the National Labor Relations
Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
Sections 1981-1988 of Title 42 of the United States Code; the Equal Pay Act; the
Employee Retirement Income Security Act of 1974; the Immigration Reform Control
Act; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
the Occupational Safety and Health Act; the Sarbanes-Oxley Act of 2002; the
Texas Labor Code; the Texas Commission on Human Rights Act; the Texas Pay Day
Act; Chapter 38 of the Texas Civil Practices and Remedies Code; any other
federal, state, or local law or ordinance; any public policy, whistleblower,
contract, tort, or common law, including any claim for breach of the covenant of
good faith and fair dealing, and any demand for costs or litigation expenses
(collectively, with the release of claims set forth in Section 2, the (“Released
Claims”).  The severance payments and other rights and benefits of the Employee
expressly provided for under the Separation Agreement and this General Release,
any vested rights and benefits under any benefit plan, program,, policy, or
arrangement sponsored or maintained by the Company, as well as any rights that
the Employee may have to be indemnified by the Company pursuant to that certain
Officer Indemnification Agreement between the Company and the




--------------------------------------------------------------------------------




Employee dated September 14, 2015, the Company's Certificate of Incorporation or
By-laws are excluded from this General Release.


4.    Released Parties. The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company's former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) any predecessor or successor of any person listed in clauses (i) and (ii);
and (iv) each former, current, and future officer, director, agent,
representative, employee, servant, owner, shareholder, partner, joint venturer,
attorney, employee benefit plan, employee benefit plan administrator, insurer,
administrator, and fiduciary of any of the persons listed in clauses (i) through
(iii), and any other person acting by, through, under, or in concert with any of
the persons or entities listed herein.


5.    Representations by the Employee. The Employee confirms that no claim,
charge, or complaint against any of the Released Parties, brought by him, exists
before any federal, state, or local court or administrative agency. The Employee
represents and warrants that he has no knowledge of any improper or illegal
actions or omissions by the Company, nor does he know of any basis on which any
third party or governmental entity could assert such a claim. This expressly
includes any and all conduct that potentially could give rise to claims under
the Sarbanes-Oxley Act of 2002 (Public Law 107-204).


6.    No Right to File Action or Proceeding. The Employee agrees that he will
not, unless otherwise prohibited by law, at any time hereafter, voluntarily
participate in as a party, or permit to be filed by any other person on his
behalf or as a member of any alleged class of persons, any action or proceeding
of any kind, against the Company, or its past, present, or future parents,
subsidiaries, divisions, affiliates, successors and assigns and any of their
past, present or future directors, officers, agents, trustees, administrators,
attorneys, employees or assigns (whether acting as agents for the Company or in
their individual capacities), with respect to any Released Claims; in addition,
the Employee agrees to have himself removed from any such action or proceeding
with respect to which he has involuntarily become a party. The Employee further
agrees that he will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right covered by this General Release
and that this General Release shall act as a bar to recovery in any such
proceedings. This General Release does not purport to limit any right Employee
may have to file a charge under the Age Discrimination in Employment Act or
other civil rights statute or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency. This General Release does, however, waive and release any right to
recover damages under civil rights statutes.


7.    No Admission of Liability. The Employee agrees that neither this General
Release nor the furnishing of the consideration for the general release set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind. The Employee further acknowledges and agrees that the
consideration provided for herein is adequate consideration for the Employee's
obligations under this General Release.


8.    Governing Law. This General Release shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions. If any provision of the General Release is declared legally or
factually invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable to any extent or in any
application, then such provision immediately shall become null and void, leaving
the remainder of this General Release in full force and affect.


9.    Prior Agreements. This General Release and the Separation Agreement sets
forth the entire agreement between the Employee and the Released Parties and it
supersedes any and all prior agreements or understandings, whether written or
oral, between the parties, except as otherwise specified in this General Release
or the Separation Agreement. The Employee acknowledges that he has not relied on
any




--------------------------------------------------------------------------------




representations, promises, or agreements of any kind made to him in connection
with his decision to sign this General Release, except for those set forth in
this General Release and the Separation Agreement.


10.    Amendment. This General Release may not be amended except by a written
agreement signed by both parties, which specifically refers to this General
Release.


11.    Counterparts; Execution Signatures. This General Release may be executed
in any number of counterparts by the parties hereto and in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.


THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS GENERAL RELEASE; THAT
HE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE THOSE STATED AND
CONTAINED IN THIS GENERAL RELEASE; AND THAT HE IS SIGNING THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY. THE EMPLOYEE STATES THAT HE IS IN GOOD HEALTH AND IS
FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS GENERAL RELEASE.
(SIGNATURE PAGE TO FOLLOW)






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this General Release as of the
_22__ day of June, 2017.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ANDREW PUHALA
 
 
 
 
 
/s/ Andrew Puhala













